Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 11/17/2021, has been entered and acknowledged by the Examiner.  Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Issue: The applicant argues that Rawat and Kreuder, taken singly or in combination, do not teach or suggest at least the following claim limitations.  Applicant respectfully asserts that Rawat and Kreuder, taken singly or in combination, do not teach or suggest "determining if one or more of said received resource name, said received resource version and said received resource fingerprint match a respective one or more of a resource name, a resource version and a resource fingerprint stored in a node graph stored in a local repository" as recited in claim 1 and similarly in claim 11. Rawat teaches that a lock state or type for every lock is maintained in the lock metadata region in a shared storage. Column 7, lines 11-12. Rawat further teaches that in one embodiment, the lock type includes three values, "free," "managed," and "locked." Column 7, lines 12-14. Furthermore, Rawat teaches that it should be noted that these name values (e.g., free, managed, and locked) are only to illustrate the method of managing locks. Column 7, lines 14-16. Rawat further teaches that any other values or names may be used instead so long as the process of managing and acquiring locks as described throughout in this document is followed, either as stated or equivalent thereof. Column 7, lines 16-19. Rawat additionally teaches that if a lock is in the "free" state, then any node may use a mutual exclusion primitive such as the SCSI 
Response: The examiner respectfully disagrees and submits that Rawat discloses updating and receiving a resource name and or other information including metadata information (col. 12, lines 57-61, updating the local lock metadata to include information that the node owns the lock, and updating the lock metadata in the shared storage to add a pointer to point to the heartbeat region; column, 13: data identifying a version of the heartbeat). Therefore, Applicant’s argument is not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/288,480. Although the conflicting claims are not identical, they are not patentably distinct from each other because they basically claim the same claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Claims 1-11 of this application conflict with claim 1-20 of Application No. 16/288,480. CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.


Claim Rejections - 35 USC § 103


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rawat et al. (US Pat. 8,543,781, hereinafter “Rawat’) in view of Kreuder et al. (US Pub. 2011/0087633, hereinafter “Kreuder’’).
Regarding claim 1, Rawat discloses a method for sharing resources among remote repositories, the method comprising:
receiving a request to create, read, update or delete a resource in a content repository (col. 2, lines 15-18; updating information in a region locally);
receiving one or more of a resource name, a resource version and a resource fingerprint in connection with said request to create, read, update or delete said resource in said content repository (col. 7, lines 15-20, a resource name value); and
determining if one or more of said received resource name, said received resource version and said received resource fingerprint match a respective one or more of a resource name, a resource version and a resource fingerprint stored in anode graph stored in a local repository (col. 7, lines 15-20, determining a resource locally).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kreuder into Rawat to allow asynchronous replication technique for replicating a database system (Kreuder, ¶ [0013]).

Regarding claim 2, Rawat in view of Kreuder discloses the method as recited in claim 1 further comprising: detecting a repository joining a collection of repositories (Kreuder, ¶ [0058], inserting as joining for updates); and replicating said node graph for said repository joining said collection of repositories (Kreuder, ¶ [0058], inserting as joining for updates).

Regarding claim 3, Rawat in view of Kreuder discloses the method as recited in claim 1 further comprising: detecting a repository leaving a collection of repositories (col. 2, lines 7-15); and deleting a copy of said node graph and associated resource in said leaving repository (col. 2, lines 7-15).

Regarding claim 4, Rawat in view of Kreuder discloses the method as recited in claim 1 further comprising: determining if said resource version in said node graph stored in said local repository matches a version of said resource in a copy of said node graph stored in said content repository in response to receiving a request to read said resource in said content repository by a consumer (col. 13, lines 5-10).



Regarding claim 6, Rawat in view of Kreuder discloses the method as recited in claim 1 further comprising: receiving a submission of a fingerprint for said resource from a producer of said resource in response to receiving a request to update said resource in said content repository (col. 2, the reading includes identifying a current owner, as the fingerprint, of the lock and a current status of the lock); and determining if said received fingerprint matches said resource fingerprint in said node graph stored in said local repository (col. 2, the reading includes identifying a current owner, as the fingerprint, of the lock and a current status of the lock).

Regarding claim 7, Rawat in view of Kreuder discloses the method as recited in claim 6 further comprising: creating anode lock to generate a coordinated resource version (col. 2, generating a lock);
updating said resource in said content repository and said node graph stored in both said local repository and said content repository (col. 2, updating the lock);

releasing said node lock in response to updating said resource in said content repository and said node graph stored in both said local repository and said content repository (col. 2, removing the lock); and
notifying other content repositories of said updating of said resource via a pluggable notification mechanism (col. 2, returning a message to the node to notify that the lock is not free).

Regarding claim 8, Rawat in view of Kreuder discloses the method as recited in claim 1 further comprising: determining if said resource name exists in a node graph stored in said local repository in response to receiving a request to create said resource in said content repository (col. 2).

Regarding claim 9, Rawat in view of Kreuder discloses the method as recited in claim 8 further comprising: creating anode lock to generate a coordinated resource version in response to said resource name not existing in said node graph stored in said local repository (col. 2, generating a lock);
creating said resource in said content repository and a corresponding node graph in both said local repository and said content repository (col. 2, update the lock);
releasing said node lock in response to creating said resource in said content repository and said corresponding node graph in both said local repository and said content repository (col. 2, removing the lock); and
notifying other content repositories of said creating of said resource via a pluggable notification mechanism (col. 2, returning a message to the node to notify).

Regarding claim 10, Rawat in view of Kreuder discloses the method as recited in claim 1 further comprising: determining if said resource name and said resource fingerprint match said resource name and said resource fingerprint in said node graph stored in said local repository in response to receiving a 

Regarding claim 11, Rawat in view of Kreuder discloses the method as recited in claim 10 further comprising: creating a node lock to generate a coordinated resource version in response to said resource name and said resource fingerprint matching said resource name and said resource fingerprint in said node graph stored in said local repository (col. 13, lines 5-10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Velummylum et al., US Pat. 10,021,179, disclose a system for local resource delivery network.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154